Citation Nr: 0101858	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  97-00 846	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a right knee disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel





INTRODUCTION

The veteran retired in October 1985 after approximately 20 
years of active military service.

Service connection was granted for a right knee disorder, 
seborrheic dermatitis, and varicose veins of the left lower 
extremity by a March 1986 rating decision.  The right knee 
disorder was assigned a 10 percent disability rating, while 
the seborrheic dermatitis and varicose veins were assigned 
noncompensable (zero percent) ratings.  All of these ratings 
were effective November 1, 1985.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the veteran's increased ratings claims.  
However, in February 2000, the RO granted an increased rating 
of 20 percent for the right knee disorder, effective December 
22, 1994.

The veteran submitted a timely Notice of Disagreement to the 
July 1995 rating decision which denied increased ratings for 
his right knee disorder, seborrheic dermatitis, and varicose 
veins of the left lower extremity, and the Statement of the 
Case included all of these issues.  However, on his 
Substantive Appeal, the veteran only presented contentions 
regarding the right knee disorder; he did not address the 
seborrheic dermatitis or the varicose veins claims.  Inasmuch 
as the veteran did not file a timely substantive appeal as to 
either the seborrheic dermatitis or the varicose veins 
claims, the Board has no jurisdictions as to these matters.

It is noted that the veteran originally requested a personal 
hearing before a Member of the Board in conjunction with his 
appeal, but he withdrew this request in February 1997.


FINDINGS OF FACT

1.  The veteran's right knee disorder is not manifest by 
ankylosis, severe recurrent subluxation or lateral 
instability, or marked knee disability due to impairment of 
the tibia or fibula.

2.  The medical evidence shows that the veteran has developed 
arthritis in his right knee, and has painful motion as a 
result thereof.  However, the medical evidence does not show 
that flexion is limited to 45 degrees or less, or that 
extension is limited to 10 degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee impairment based upon such symptoms as 
subluxation, lateral instability, and impairment of the tibia 
and fibula, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5262 (2000).

2.  The criteria for a separate rating of 10 percent for 
arthritis of the right knee have been met.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2000); VAOPGCPREC 
23-97 and 9-98; Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee

Background.  Service connection was granted for residuals of 
a right knee meniscectomy, with post-traumatic changes 
proximal tibia and fibula, by a March 1986 rating decision.  
At that time, it was noted that the service medical records 
showed that the veteran was treated on multiple occasions for 
right knee problems.  For example, it was noted that the 
veteran had a history of a meniscectomy during service which 
required a Medical Evaluation Board (MEB) in June 1983 and a 
Physical Evaluation Board (PEB) in August 1983, return to 
duty recommended.  Additionally, the April 1985 retirement 
examination referred to a surgical scar, medial aspect (ACM) 
right knee.  No weakness, deformity, or limitation of motion 
of the right knee was noted at that time.  It was further 
noted that a recent VA medical examination reflected that the 
veteran had recurrent pain with standing or sitting, 60 
percent flexion of the knee, and exostosis of the right 
fibula on X-ray.  A 10 percent disability rating was assigned 
pursuant to Diagnostic Code 5259, effective November 1, 1985.

In December 1994, the RO received the veteran's current 
increased rating claim for his right knee.  

The veteran underwent a VA medical examination in February 
1995.  At this examination, the veteran gave a history of 
having a torn cartilage removed from his right knee during 
service.  He now had problems on stairs, squatting, getting 
in and out of an automobile.  Also, the knee ached in the 
medial compartment if he stayed in one position very long.

The examiner noted that X-rays were conducted of the right 
knee in November 1994, which resulted in an impression of 
medial compartment narrowing of the right knee with slight 
lateral tilt of the right patella.  

On examination, the examiner noted that there was a well-
healed surgical scar on the anteromedial aspect of the right 
knee.  Both knees extended to zero degrees with flexion to 
120 degrees.  It was noted that the veteran was quite obese, 
and the size of his thighs prohibited further flexion.  
Additionally, the veteran was found to have a mild varus 
deformity of both knees.  It was noted that he would be bow 
legged if it were not for his overweight.  Further, he was 
tender along the joint margin and around the medial 
collateral ligament, and the ligament was painful when it was 
stretched according to the veteran.  There was no 
instability, no patellofemoral crepitation, and no grading 
was noted on motion.  Moreover, it was emphasized that the X-
rays showed some medial compartment narrowing particularly on 
the right where the medial meniscus had been removed.

Based on the foregoing, the examiner's diagnostic impression 
included status-post right medial meniscectomy with 
continuing symptomatology in the form of pain in the medial 
compartment.  The examiner also commented that there was 
tenderness along joint margin and around medial collateral 
ligament and arthrosis on X-ray and varus deformity.  
Further, there was some bony ankylosis of proximal tibial 
fibular articulation.

In the July 1995 rating decision, the RO found that the 
veteran was not entitled to a disability rating in excess of 
10 percent for his right knee disorder.  The veteran appealed 
this decision to the Board.

VA medical treatment records were subsequently obtained that 
covered a period from August 1995 to November 1996.  Among 
other things, these records show that the veteran was treated 
on various occasions for right knee problems, including 
complaints of pain.

The veteran underwent a VA examination of the joints in 
February 1997.  At this examination, the veteran reported 
that he had a walking tolerance of approximately one block.  
It was noted that he used a cane.  Further, it was stated 
that he was unable to do stairs, but it was also stated that 
if he had to, he would do it with extreme difficulty.  He had 
no significant night pain, and no swelling.  Regarding 
medication, it was noted that he took Naprosyn, multiple 
heart medications, and atenolol and aspirin.  Examination of 
the knee revealed a mild genu valgus deformity.  He was also 
found to have a 10 cm medial longitudinal scar which was well 
healed.  Range of motion went from 5 degrees to 120 degrees.  
The veteran was found to have grade 1 medial pseudo-laxity, 
AP stable, no effusions.  Further, he had negative patellar 
tilt.  He was neurovascularly intact, and there was no 
effusion.  Additionally, the examiner noted that the November 
1994 X-rays showed positive degenerative arthritis, 
especially in the medial joint of the right knee. 

Based on the foregoing, the examiner's assessment was that 
the veteran had knee pain secondary to traumatic degenerative 
joint disease relating to the meniscectomy.  The examiner 
commented that it was well known that the removal of the 
meniscus accelerates arthritis in the medial joint, and that 
this was backed up by the X-rays.  Further, it was noted that 
the veteran had a slight decrease in range of motion, as well 
as decreased ability to walk.  In fact, it was emphasized 
that his walking was severely limited; it was one block, but 
complicated by the fact that he had severe heart disease and 
obesity.  Moreover, it was noted that he did have flare-ups 
which caused increased pain, but did not limit his range or 
motion of fatigability.

The veteran underwent a new VA medical examination in May 
1999.  At this examination, the veteran reported, in part, 
that he had a brace fit in 1981, and used a cane in 1993.  He 
currently used the brace at all times except when at home.  
Also, he reported that he could not walk over a block and a 
half without having knee pain.  It was noted that he took 
naproxen twice a day and continued to be followed by 
orthopedists.  Examination of the right knee revealed a right 
medial scar.  Range of motion testing showed extension was to 
zero degrees, and flexion was to 145 degrees.  He had 
positive McMurray sign on the right, but negative Lachman's 
sign.  Based on the foregoing, the examiner's diagnoses 
included status-post right medial meniscectomy with a history 
of traumatic and degenerative arthritis.  The examiner noted 
that the veteran was under treatment with brace, cane, and 
medications.  Further, the examiner stated that there was 
diminished coordination, moderate weakness and easy fatigue, 
but full range of motion.  

In a February 2000 Supplemental Statement of the Case, the RO 
assigned a 20 percent disability rating for the veteran's 
right knee disorder pursuant to Diagnostic Code 5257, 
effective December 22, 1994.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for disabilities of the knee and leg are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent rating is assigned 
for cartilage, semilunar, removal of, symptomatic.  This Code 
does not provide for a disability rating in excess of 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), a 10 percent rating is 
warranted.  This Code does not provide for a disability 
rating in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5263.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.


Analysis.  VA has a duty to assist the veteran in developing 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Here, 
VA has accorded the veteran several examinations in relation 
to this claim, and he has not indicated that the disability 
has increased in severity since the last examination.  
Further, there does not appear to be any pertinent medical 
evidence that is not of record or requested by the RO.  Thus, 
the Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist.

As noted above, neither Diagnostic Code 5259 or 5263 provides 
for a disability rating in excess of 10 percent.  Further, 
Diagnostic Code 5258 does not provide for a disability rating 
in excess of 20 percent.  Thus, these Codes are inapplicable 
to the current claim for a disability rating in excess of 20 
percent for the veteran's right knee disorder.

Diagnostic Code 5256 is not applicable in the instant case as 
the medical evidence does not support a finding that the 
veteran's right knee is manifest by ankylosis.

Based upon a thorough review of the medical evidence, 
including the February 1995, February 1997, and May 1999 VA 
examinations, the Board finds that the veteran's right knee 
disorder is not manifest by severe recurrent subluxation or 
lateral instability, or marked knee disability due to 
impairment of the tibia or fibula.  For example, the February 
1995 VA examiner found that there was no instability, no 
patellofemoral crepitation, and that there was no grading 
noted on motion.  The February 1997 VA examiner found the 
right knee to have grade 1 medial pseudo-laxity, AP stable, 
no effusions.  Further, the knee was neurovascularly intact, 
and there was no effusion.  Moreover, the May 1999 VA 
examiner found only moderate as opposed to severe weakness of 
the right knee.  Thus, the veteran does not meet or nearly 
approximate the criteria for a disability rating in excess of 
20 percent under either Diagnostic Code 5257 or 5262.

With respect to limitation of motion, the Board notes that 
the medical evidence does not show flexion limited to 15 
degrees or less, nor extension limited to 20 degrees or more.  
As noted above, range of motion on the February 1995 VA 
examination was zero degrees extension with flexion to 120 
degrees; from 5 degrees extension to 120 degrees flexion on 
the February 1997 VA examination; and full range of motion on 
the most recent VA examination of May 1999.  Thus, the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 20 percent under either 
Diagnostic Code 5260 or 5261.

In the instant case, the Board notes that the medical 
evidence clearly shows that the veteran experiences right 
knee pain.  For example, the February 1997 VA examiner's 
assessment was that the veteran had knee pain secondary to 
traumatic degenerative joint disease relating to the 
meniscectomy.  Based on the foregoing, as well as VAOPGCPREC 
23-97 and 9-98, the Board finds that the veteran is entitled 
to a separate rating of 10 percent for arthritis of the right 
knee under Diagnostic Code 5003.  The Board acknowledges that 
the range of motion findings do not show that the veteran has 
met the requirements for a compensable disability rating 
under either Diagnostic Code 5260 or 5261 (flexion limited to 
45 degrees or less, or extension limited to 10 degrees or 
more).  Nevertheless, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) held in 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that 
"[r]ead together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
thus state that painful motion of a major joint or groups of 
joints caused by degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also Hicks v. Brown, 8 Vet. 
App. 417, 420-21 (1995).

The Board notes that in making the above determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that these 
regulations are applicable in the instant case because the 
veteran has reported that his right knee is manifest by pain 
and resulting functional impairment.  Despite these 
subjective complaints, the record does not contain objective 
evidence by which it can be factually ascertained that there 
is or would be any functional impairment attributable to the 
veteran's complaints of right knee pain which would warrant a 
schedular rating in excess of 20 percent based upon such 
symptoms as subluxation, lateral instability, and impairment 
of the tibia and fibula, nor a separate rating in excess of 
10 percent based upon arthritis and limitation of motion. 


ORDER

Entitlement to a schedular rating in excess of 20 percent for 
a right knee disorder on the basis of symptoms such as 
subluxation, lateral instability, and impairment of the tibia 
and fibula, is denied.

Entitlement to a separate rating of 10 percent for arthritis 
of the right knee is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

